The election of Ezekiel Darling. James Goodwin, John Quiner, Frederick Robinson, and William Widger, Jr., members returned from Marblehead, was controverted by William Heed and others,1 for reasons, which are stated in the report of the committee on elections.
The committee reported2: —
“ That the petitioners allege, first, ‘that the selectmen neglected to check the names of persons applying to vote, as the law requires.’
On this allegation, the committee find, that the list of voters was not called and checked, but that it was, in one or more instances, referred to by the selectmen presiding at the election.
The committee are of opinion, that the 4th section of the ‘act more effectually to secure the rights of suffrage,’ (statute of 1813, c. 68.) invests the presiding officers at elections, with power to call and check the lists of voters, in cases where they may deem it necessary, but that it is not imperative upon such officers to do so, in cases where they may know the voter, and be satisfied as to his qualifications, and also as to the fact of his name being upon the list.
The committee are corroborated in this construction of the law, by what they believe to be the usage in many towns in the commonwealth. They therefore report, that the establishment. of this allegation does not affect the election.
The committee further report, that the second specification, in the petition, charges the selectmen with ‘ having declared, that all persons who had voted, at the preceding election, were therefore qualified, and may vote at this.’
The committee find, that conversation to this effect was had *296by one of the selectmen, with one of the inhabitants of the town, during the canvass ; but they do not find, that the board of selectmen, or the presiding officer, made official annunciation of this, as the principle which was to control the qualifications of voters ; and are of opinion, that the validity of the election is not affected thereby.
The third and fourth allegations are, substantially, that illegal voters were permitted to vote.
On these allegations twenty persons were proved to have voted, who were assumed to be illegal voters by the petitioners ; and six of this number were proved to be illegal voters.
On examination of the return of the ballotings, submitted by the parties, the committee found, that the result of the election would not be affected, even, if the whole number, twenty, had been proved to have been illegal voters. They therefore did not deem it necessary to send for the assessors’ books, and a list of abatements, in order to revise their minutes of the testimony. These books were put into the case, but taken from the committee, probably by mistake.
The result, supposing the whole ‘twenty’ had been proved to be illegal voters, would stand thus: —
The whole number of votes, .... 502
Deduct assumed illegal votes, 20
482
242 Necessary for a choice, - - - -
Of the sitting members, John Quiner had the lowest number of votes, viz : - O GNJ
Deduct assumed illegal votes, - O Gtt
And said Quiner has.244
The committee therefore report, that the sitting members from Marblehead, viz: Frederick Robinson, James Goodwin, Ezekiel Darling, William Widger, Jr., and James Quiner, are entitled to their seats.”
The report was agreed to.1

 55 J. H. 32.


 Same, 169.


 55 J. H. 244.